Case 3:14-cV-OO427-HTW-LRA Document 231 Filed 01/04/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF MISSISSIPPI

NORTHERN DIVISION

JAMES RUSSELL MILLER, )
Plainti]j‘ )
)

vs. ) Civil Action No. 3:14-cv-000427-HTW-LRA
)
MANAGEMENT & TRAINING )
CORPORATION, et al. , )
Defendants )

 

UNOPPOSED MOTION FOR ADDITIONAL TIME T() FILE RESPONSE

 

COMES NOW Defendant Management & Training Corporation (“MTC”), through
counsel and pursuant to the Federal Rules of Civil Procedure, and files this Unopposed l\/lotion
for Additional Time to File Response as folloWs:

l. Plaintiff filed his Motion for Sanctions under Rule ll(b) on December 28, 20l8.
Under L.U. Civ. R. 7(b)(4), MTC has l4 days to file a response to this motion, Which Would
make said response due on or before January ll, 2019.

2. Plaintiff and his counsel have again charged l\/ITC’s counsel With serious
accusations, this time under Federal Rule of Civil Procedure ll(b), Which require significant
time to prepare a thorough and accurate response ln addition, due to the recent holiday season
and undersigned counsel’s Wedding and subsequent honeymoon from January 6, 2019 through
January 13, 2019, additional time is needed to prepare the response to this motion. 'l`herefore,
While MTC and its counsel completely deny the accusations in the motion, MTC requests an
additional Week in Which to file a response. That Would make the response due on or before the

close of business of January 18, 2019.

542403 7 7_7 ~l-

 

 

Case 3:14-cV-OO427-HTW-LRA Document 231 Filed 01/04/19 Page 2 of 3

3. This Motion is not being filed for the purpose of delay, but is in the interest of
justice Furthermore, Plaintift` s counsel does not oppose the requested extension Due to the
straightforward nature of this request, MTC requests Waiver of the filing of a separate
memorandum of authorities

WHEREFORE, PREMISES CONSIDERED, Defendant MTC respectfully requests that
the Court enter an order extending its response time to Plaintift` s Motion for Sanctions up
through, and including, January l8, 2019.

Dated: January 4, 20l9.

Respectfully submitted,
MANAGEMENT & TRAINING CORPORATION

By: s/ R. Jarl'ad Garner
R. Jarrad Garner (MSB# 995 84)
Lindsey O. Watson (MSB# 103329)
Darryl A. Wilson (MSB# 104902)
Adams and Reese, LLP
1018 Highland Colony Parkway, Suite 800
Ridgeland, l\/lississippi 39157
Office: (601) 353-3234
Fax: (601) 355-9708
jarrad.garner@arlaw.com
lindsey.Watson@ arlaW.coin
darryl.Wilson@arlaW.com

 

5424037 7_7 -2-

Case 3:14-cV-OO427-HTW-LRA Document 231 Filed 01/04/19 Page 3 of 3

CERTIFICATE OF SERVICE
I, R. Jarrad Garner, one of the attorneys for the Defendant Management & Training
Corporation, do hereby certify that l have, this day, filed the foregoing With the Clerk of Court
Via the CM/ECF system, Which has caused a true and correct copy to be served by electronic
mail on all counsel of record.
Dated: January 4, 2019.

s/ R. Jal'rad Garner
R. Jarrad Garner

5424037 7*7 -3-

 

